DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 6/28/2021.
Claims 1-9 are pending and have been examined.
Claims 1-9 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 6/28/20221 and 2/28/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The bounds of the claims are not clear.


Claim 6 recites the limitation "distributing processing" in wherein the distributing processing is configured.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “calculating an occurrence degree of a packet loss in each of multiple queues on the basis of a first time period in which each of multiple processes that receives a packet is in a waiting state and an arrival frequency of a packet in each of the multiple queues that stores the packets received by the multiple processes; distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree; and determining whether or not an abnormality occurs in each of the multiple processes on the basis of a correspondence relationship between an operation state of each process and the number of packet losses distributed to the queue that corresponds to each process among the multiple queues for each of the multiple processes.”
The limitations of “calculating an occurrence degree of a packet loss in each of multiple queues on the basis of a first time period in which each of multiple processes that receives a packet is in a waiting state and an arrival frequency of a packet in each of the multiple queues that stores the packets received by the multiple processes” and “distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Accordingly, the claim recites an abstract idea.
The limitation of “determining whether or not an abnormality occurs in each of the multiple processes on the basis of a correspondence relationship between an operation state of each process and the number of packet losses distributed to the queue that corresponds to each process among the multiple queues for each of the multiple processes” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the data and deciding that there is an abnormality. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is to provide an abnormality detection method that can detect an abnormality in a receiving thread with high accuracy even in a case where a physical NIC compatible with multi-queue in ¶ [0032] of the spec. From the claim scope, the claims fail to address this improvement because the claim language is not enough to tie the claims towards the technical improvement. It is not clear how the claim language ties to the technical improvement. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception The claims are not patent eligible.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. These claims are all directed towards an abstract idea (mental process; mathematical concepts) and/or insignificant extra-solution activity to the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama et al. (US 20050289395 A1) and further in view of over Kakadia (US 20140355439 A1).

As to claim 1, Katsuyama et al. teaches a computer-based method of an abnormality detection, the method comprising: calculating an occurrence degree of a packet loss in each of multiple queues on the basis of a first time period in which each of multiple processes that receives a packet is in a waiting state (See ¶¶ [0065]-[0068], Teaches that FIGS. 8A and 8B exemplify the occurrence of RTO due to packet loss, wherein FIG. 8A illustrates the case where a retransmission packet is lost again and FIG. 8B illustrates the case where the last packet of data in the window size is lost. If a packet 502 with the number "4", for example, is lost as shown in FIG. 8A, the transmitting side again transmits a retransmission packet 503 with the number "4" on receiving a packet loss notification from the receiving side. However, if this packet is lost again, the transmitting side again transmits the retransmission packet 503 after a lapse of the RTO waiting time. The number of such lost packets 502 can be estimated by the following equation: Estimated number of lost packets=data size/average segment size.times.(loss rate)2 (1))
and an arrival frequency of a packet in each of the multiple queues that stores the packets received by the multiple processes (See ¶¶ [0052]-[0053], Teaches that the window size of the server 200 is estimated from the total data amount of incoming packets received over a cumulative arrival time equal to the RTT. Specifically, the packets 51 corresponding to the window size are transmitted at short intervals (e.g., at intervals of 1 msec or less), as shown in FIG. 2, and the RTT is significantly longer than the interval. Accordingly, a packet interval equivalent to the RTT is regarded as delimiting the window size, and the total data amount of packets received until then is regarded as the window size (cf. FIG. 6, explained later). An actual value of the throughput is measured from the amount of information of the outgoing and incoming packets captured during a fixed time.);
and determining whether or not an abnormality occurs in each of the multiple processes on the basis of a correspondence relationship between an operation state of each process and the number of packet losses distributed to the queue that corresponds to each process among the multiple queues for each of the multiple processes (See ¶¶ [0006], [0072]-[0073], Teaches that MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected. the analysis/control unit 101 of the fault analysis device 100 can calculate an estimated value of the throughput while compensating for the influence of packet loss. Lastly, under the control of the analysis/control unit 101, the user interface 102 displays the estimated value and actual measured value of the throughput, together with various other communication parameters such as the loss rate, window size and RTT, on the display 112 as fault analysis results to be presented to the user.). 
However, it does not expressly teach multiple queues; distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree.
Kakadia, from analogous art, teaches multiple queues (See ¶ [0027], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)).); 
distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree (See ¶ [0021], Teaches that These various network nodes may each include a queue scheduler (which may be associated with a queue scheduler configuration and a set of queues), a key performance indicator (“KPI”) monitor. The queue scheduler, associated with a particular network node, may schedule the processing of data, using a set of queues, received by and/or output from the particular network node. This processing may be based on a packet scheduler and/or queue configuration, which may specify parameters, such as queue weights, queue scheduling algorithms, queue lengths, and/or other queue-related parameters. The KPI monitor, associated with a particular network node, may monitor KPIs, on a per-queue and/or a per-flow basis, (such as throughput, latency, packet loss, or other KPIs) associated with data received by, and/or output from, the particular network node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into Katsuyama et al. to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

As to claim 2, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the calculating processing is configured to: acquire a total value of times when respective processes are in a waiting state within a predetermined period and the number of times when an execution state of each process is switched to the waiting state within the predetermined period from each of the multiple processes; and calculate a time calculated by dividing the total value that corresponds to each process by the number of times as the first time period in each process for each of the multiple processes (See ¶¶ [0063]-[0064], [0070], Teaches that First, using the measured RTT as a criterion, packets are grouped into three groups G1, G2 and G3 according to packet intervals. The group G1 is a group of packets received at short packet intervals of “0” to RTT(1−α). The group G2 is a group of packets (packets estimated to be Ack wait packets) of which the packet intervals range from RTT(1−α) to RTT(1+α) and are close to the RTT. The group G3 is a group of packets which are received at long packet intervals of over RTT(1+α) due to retransmission delay or the like. The value α is set to about 0.2 to 0.5, for example, taking the dispersion (fluctuation) of packet interval into consideration. The window size can be estimated according to the equation: Window size=average data size per packet/ratio of the group G2 to the total. In this manner, the analysis/control unit 101 of the fault analysis device 100 can obtain an estimated value of the throughput by using the window size derived taking account of the influence of packet loss. The estimated value of the throughput is given by the following equation: Throughput estimate=data size/(sum total of RTT delays+sum total of RTO delays) (3) where the sum total of RTT delays is given by: Number of packets whose packet intervals are close to RTT×RTT. Packets whose packet intervals are close to the RTT correspond to the packets 501 in FIG. 6 and the packets belonging to the group G2 in FIG. 7 and are given by: Data size/estimated window size.). 

As to claim 3, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the calculating processing is configured to: acquire a second time period in which each process is in an execution state within a predetermined period from each of the multiple processes; acquire a total number of packets that have arrived at the communication device from the communication device; calculate a rate of the second time period of each process with respect to a total value of the second time period for each of the multiple processes; and calculate a product of the rate of the process that corresponds to each queue among the multiple processes (See ¶¶ [0063]-[0064], [0070], [0006], Teaches that First, using the measured RTT as a criterion, packets are grouped into three groups G1, G2 and G3 according to packet intervals. The group G1 is a group of packets received at short packet intervals of “0” to RTT(1−α). The group G2 is a group of packets (packets estimated to be Ack wait packets) of which the packet intervals range from RTT(1−α) to RTT(1+α) and are close to the RTT. The group G3 is a group of packets which are received at long packet intervals of over RTT(1+α) due to retransmission delay or the like. The value α is set to about 0.2 to 0.5, for example, taking the dispersion (fluctuation) of packet interval into consideration. The window size can be estimated according to the equation: Window size=average data size per packet/ratio of the group G2 to the total. In this manner, the analysis/control unit 101 of the fault analysis device 100 can obtain an estimated value of the throughput by using the window size derived taking account of the influence of packet loss. The estimated value of the throughput is given by the following equation: Throughput estimate=data size/(sum total of RTT delays+sum total of RTO delays) (3) where the sum total of RTT delays is given by: Number of packets whose packet intervals are close to RTT×RTT. Packets whose packet intervals are close to the RTT correspond to the packets 501 in FIG. 6 and the packets belonging to the group G2 in FIG. 7 and are given by: Data size/estimated window size. MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected)
and the total number of packets as the arrival frequency of each queue, for each of the multiple queues (See ¶¶ [0052]-[0053], [0006], Teaches that the window size of the server 200 is estimated from the total data amount of incoming packets received over a cumulative arrival time equal to the RTT. Specifically, the packets 51 corresponding to the window size are transmitted at short intervals (e.g., at intervals of 1 msec or less), as shown in FIG. 2, and the RTT is significantly longer than the interval. Accordingly, a packet interval equivalent to the RTT is regarded as delimiting the window size, and the total data amount of packets received until then is regarded as the window size (cf. FIG. 6, explained later). An actual value of the throughput is measured from the amount of information of the outgoing and incoming packets captured during a fixed time. MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected.). 
However, it does not expressly teach multiple queues.
Kakadia et al., from analogous art, teaches multiple queues (See ¶¶ [0027], [0021], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)). These various network nodes may each include a queue scheduler (which may be associated with a queue scheduler configuration and a set of queues), a key performance indicator (“KPI”) monitor. The queue scheduler, associated with a particular network node, may schedule the processing of data, using a set of queues, received by and/or output from the particular network node. This processing may be based on a packet scheduler and/or queue configuration, which may specify parameters, such as queue weights, queue scheduling algorithms, queue lengths, and/or other queue-related parameters. The KPI monitor, associated with a particular network node, may monitor KPIs, on a per-queue and/or a per-flow basis, (such as throughput, latency, packet loss, or other KPIs) associated with data received by, and/or output from, the particular network node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into the combination of Katsuyama et al. and Kakadia to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

As to claim 4, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the calculating processing is configured to calculate a product of the first time period regarding a process that corresponds to each queue among the multiple processes (See ¶¶ [0065]-[0068], Teaches that FIGS. 8A and 8B exemplify the occurrence of RTO due to packet loss, wherein FIG. 8A illustrates the case where a retransmission packet is lost again and FIG. 8B illustrates the case where the last packet of data in the window size is lost. If a packet 502 with the number "4", for example, is lost as shown in FIG. 8A, the transmitting side again transmits a retransmission packet 503 with the number "4" on receiving a packet loss notification from the receiving side. However, if this packet is lost again, the transmitting side again transmits the retransmission packet 503 after a lapse of the RTO waiting time. The number of such lost packets 502 can be estimated by the following equation: Estimated number of lost packets=data size/average segment size.times.(loss rate)2 (1)) 
and the arrival frequency of each queue as the occurrence degree of each queue for each of the multiple queues (See ¶¶ [0052]-[0053], Teaches that the window size of the server 200 is estimated from the total data amount of incoming packets received over a cumulative arrival time equal to the RTT. Specifically, the packets 51 corresponding to the window size are transmitted at short intervals (e.g., at intervals of 1 msec or less), as shown in FIG. 2, and the RTT is significantly longer than the interval. Accordingly, a packet interval equivalent to the RTT is regarded as delimiting the window size, and the total data amount of packets received until then is regarded as the window size (cf. FIG. 6, explained later). An actual value of the throughput is measured from the amount of information of the outgoing and incoming packets captured during a fixed time). 
However, it does not expressly teach multiple queues.
Kakadia, from analogous art, teaches multiple queues (See ¶ [0027], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into the combination of Katsuyama et al. and Kakadia to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

As to claim 5, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the communication device includes a physical network interface card (See ¶ [0045], Teaches that The communication unit 105 establishes a connection with an IP network 300 such as the Internet or an IP-VPN (Internet Protocol-Virtual Private Network). Also, under the control of the analysis/control unit 101, the communication unit 105 captures outgoing and incoming packets during execution of the communication application 106. To enable the communication parameter measurement unit 104 to measure the RTT, a ping (Packet InterNet Groper) command of ICMP (Internet Control Message Protocol), which is an Internet-layer protocol associated with TCP/IP, may be executed. In the case of measuring the RTT during execution of the communication application 106 such as FTP, however, a time nearly equal to the RTT can also be obtained by measuring a response time from the transmission of a TCP acknowledgment request packet (hereinafter “SYN packet”) to the reception of an acknowledgment packet (hereinafter “SYNACK packet”) responsive thereto.). 

As to claim 6, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the distributing processing is configured to: acquire the number of packet losses from the communication device; calculate a rate of the occurrence degree of each queue with respect to a total value of the occurrence degrees for each of the multiple queues (See ¶¶ [0065]-[0068], Teaches that FIGS. 8A and 8B exemplify the occurrence of RTO due to packet loss, wherein FIG. 8A illustrates the case where a retransmission packet is lost again and FIG. 8B illustrates the case where the last packet of data in the window size is lost. If a packet 502 with the number "4", for example, is lost as shown in FIG. 8A, the transmitting side again transmits a retransmission packet 503 with the number "4" on receiving a packet loss notification from the receiving side. However, if this packet is lost again, the transmitting side again transmits the retransmission packet 503 after a lapse of the RTO waiting time. The number of such lost packets 502 can be estimated by the following equation: Estimated number of lost packets=data size/average segment size.times.(loss rate)2 (1)) . 
However, it does not expressly teach multiple queues; and calculate a product of the rate that corresponds to each queue and the number of packet losses as the number of packet losses that corresponds to each queue for each of the multiple queues.
Kakadia, from analogous art, teaches multiple queues; and calculate a product of the rate that corresponds to each queue and the number of packet losses as the number of packet losses that corresponds to each queue for each of the multiple queues (See ¶ [0027], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into the combination of Katsuyama et al. and Kakadia to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

As to claim 7, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches wherein the determining processing is configured to determine whether or not an abnormality occurs in each of the multiple processes on the basis of a correspondence relationship between a time when each process is in an execution state within a predetermined period (See ¶¶ [0006], [0072]-[0073], Teaches that MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected. the analysis/control unit 101 of the fault analysis device 100 can calculate an estimated value of the throughput while compensating for the influence of packet loss. Lastly, under the control of the analysis/control unit 101, the user interface 102 displays the estimated value and actual measured value of the throughput, together with various other communication parameters such as the loss rate, window size and RTT, on the display 112 as fault analysis results to be presented to the user). 
However, it does not expressly teach the number of packet losses distributed to the queue that corresponds to each process among the multiple queues, for each of the multiple processes.
Kakadia, from analogous art, teaches the number of packet losses distributed to the queue that corresponds to each process among the multiple queues, for each of the multiple processes (See ¶ [0027], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into the combination of Katsuyama et al. and Kakadia to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

As to claim 8, the combination of Katsuyama et al. and Kakadia teaches the method according to claim 1 above. Katsuyama et al. further teaches the method further comprising: outputting information regarding a process determined that the correspondence relationship indicates occurrence of an abnormality from among the multiple processes (See ¶¶ [0006], [0072]-[0073], Teaches that MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected. the analysis/control unit 101 of the fault analysis device 100 can calculate an estimated value of the throughput while compensating for the influence of packet loss. Lastly, under the control of the analysis/control unit 101, the user interface 102 displays the estimated value and actual measured value of the throughput, together with various other communication parameters such as the loss rate, window size and RTT, on the display 112 as fault analysis results to be presented to the user). 

As to claim 9, Katsuyama et al. teaches a non-transitory computer-readable storage medium storing an abnormality detection program which causes a processor to perform processing, the processing including: calculating an occurrence degree of a packet loss in each of multiple queues on the basis of a first time period in which each of multiple processes that receives a packet is in a waiting state (See ¶¶ [0065]-[0068], Teaches that FIGS. 8A and 8B exemplify the occurrence of RTO due to packet loss, wherein FIG. 8A illustrates the case where a retransmission packet is lost again and FIG. 8B illustrates the case where the last packet of data in the window size is lost. If a packet 502 with the number "4", for example, is lost as shown in FIG. 8A, the transmitting side again transmits a retransmission packet 503 with the number "4" on receiving a packet loss notification from the receiving side. However, if this packet is lost again, the transmitting side again transmits the retransmission packet 503 after a lapse of the RTO waiting time. The number of such lost packets 502 can be estimated by the following equation: Estimated number of lost packets=data size/average segment size.times.(loss rate)2 (1))
and an arrival frequency of a packet in each of the multiple queues that stores the packets received by the multiple processes (See ¶¶ [0052]-[0053], Teaches that the window size of the server 200 is estimated from the total data amount of incoming packets received over a cumulative arrival time equal to the RTT. Specifically, the packets 51 corresponding to the window size are transmitted at short intervals (e.g., at intervals of 1 msec or less), as shown in FIG. 2, and the RTT is significantly longer than the interval. Accordingly, a packet interval equivalent to the RTT is regarded as delimiting the window size, and the total data amount of packets received until then is regarded as the window size (cf. FIG. 6, explained later). An actual value of the throughput is measured from the amount of information of the outgoing and incoming packets captured during a fixed time.);
and determining whether or not an abnormality occurs in each of the multiple processes on the basis of a correspondence relationship between an operation state of each process and the number of packet losses distributed to the queue that corresponds to each process among the multiple queues for each of the multiple processes (See ¶¶ [0006], [0072]-[0073], Teaches that MIB holds traffic information such as the number of outgoing/incoming IP packets, as well as the count of lost packets, and based on such information, a fault of network equipment etc. is detected. the analysis/control unit 101 of the fault analysis device 100 can calculate an estimated value of the throughput while compensating for the influence of packet loss. Lastly, under the control of the analysis/control unit 101, the user interface 102 displays the estimated value and actual measured value of the throughput, together with various other communication parameters such as the loss rate, window size and RTT, on the display 112 as fault analysis results to be presented to the user.). 
However, it does not expressly teach multiple queues; distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree.
Kakadia, from analogous art, teaches multiple queues (See ¶ [0027], Teaches that FIG. 2A illustrates a set of queues 205, 210, and 215, which may correspond to, for example, a set of queues that are associated with a queue scheduler of a network node (such as a particular network node shown in FIG. 1). In some implementations, different queues may be used for different traffic flows, and/or different classes of traffic (e.g., different QoS class identifiers (“QCIs”)).); 
distributing the number of packet losses occurred in a communication device that includes the multiple queues to each of the multiple queues on the basis of the calculated occurrence degree (See ¶ [0021], Teaches that These various network nodes may each include a queue scheduler (which may be associated with a queue scheduler configuration and a set of queues), a key performance indicator (“KPI”) monitor. The queue scheduler, associated with a particular network node, may schedule the processing of data, using a set of queues, received by and/or output from the particular network node. This processing may be based on a packet scheduler and/or queue configuration, which may specify parameters, such as queue weights, queue scheduling algorithms, queue lengths, and/or other queue-related parameters. The KPI monitor, associated with a particular network node, may monitor KPIs, on a per-queue and/or a per-flow basis, (such as throughput, latency, packet loss, or other KPIs) associated with data received by, and/or output from, the particular network node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kakadia into Katsuyama et al. to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis.
One of ordinary skill in the art would have been motivated because it allows one to be capable of making adjustments to enhance network performance on a per-queue, per-flow, and/or per-network node basis (See Kakadia ¶ [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZINNER et al. (“A discrete-time model for optimizing the processing time of virtualized network functions”, NPL) teaches The softwarization of networks promises cost savings and better scalability of network functions by moving functionality from specialized devices into commercial off-the-shelf hardware. Generalized computing hardware offers many degrees of adjustment and tuning, which can affect performance and resource utilization. One of these adjustments is interrupt moderation techniques implemented by modern network interface cards and operating systems. Using these, an administrator can optimize either for low latencies or low CPU overhead for processing of network traffic. In this work, an analytical model that allows the computation of relevant performance metrics like packet processing time and packet loss for generic virtualized network functions running on commodity hardware is presented. Based on this model, impact factors like average packet interarrival time, interarrival time distribution, and duration of the interrupt aggregation interval are studied. Furthermore, we significantly improve the computational tractability of this discrete-time model by proving and leveraging a property regarding its limit behavior. We also demonstrate that using this property does not affect the accuracy of the model in the context of realistic parameter combinations. Finally, the improved runtime for numerical evaluations allows administrators to dynamically adapt their interrupt mitigation settings to changing network conditions by recalculating optimal parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        9/10/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        9/12/2022